Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to IDS
1.	This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant on 06/22/2022, which was filed after the Notice of Allowance dated 05/10/2022, before payment of Issue Fee.  The submission is in compliance with the provisions of QPIDS Path 1.  Accordingly the IDS has been thoroughly reviewed by the examiner, namely all the references submitted in the 06/22/2022 (QPIDS) : 
 
Allowable Subject Matter
2.	Claims 1-12, 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a pixel disposed on the back light module and allowing the lights emitted from the back light module to pass through; a light shielding element; an opening disposed corresponding to the pixel so that the lights emitted from the back light module can pass through the pixel and the opening; and a plurality of scan lines and a plurality of data lines, wherein an extending direction of the scan lines is different from an extending direction of the data lines, wherein the pixel has a dark region when the back light module is turned on and the light shielding element shields at least a portion of the dark region, an edge of the opening is separated from one of the scan lines by a distance, and the distance is from 1 micrometer (μm) to 2 micrometers.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-12, 14, 16-20 are also allowed due to their virtue of dependency.
Nishimura et al. US 2019/0162990, Kim US 2009/0096978 and Wang CN 107479245 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871